DETAILED ACTION
This Office Action is in response to the amendments filed on January 11, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 16, 18, and 20 has been fully considered. 
Response to Argument
Applicant's arguments and amendments received January 11, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose “wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for refining the motion vector”. This language corresponds to the newly amended language of claims 1, 12, and 13. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0228815 (“Xu”), which corresponds to a provisional application filed January 11, 2019.
With respect to claim 1, Xu discloses the invention substantially as claimed, including 
A video processing method, comprising:
generating, for a conversion between a current block of a video and a bitstream of the video, a motion vector for the current block (see ¶¶10-11, 83-84, 90, 92, describing generating a motion vector for encoding/decoding a current block of video to generate a bitstream, i.e., for a conversion between a current block of a video and a bitstream);
invoking a first weighted prediction processing tool or a second processing tool in a mutually exclusive manner, wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for refining the motion vector (see ¶¶11, 15, 198, 207, describing the use of weighted prediction (WP) and that, when it is used, DMVR is disabled – one of ordinary skill in the art at the time of filing would have understood this to mean that the two (WP and DMVR) cannot be used together, i.e., they are mutually exclusive); and
performing the conversion according to the invoking (see citations and arguments above, describing that the encoding/decoding uses either WP or DMVR, i.e., performing the conversion according to the invoking),
wherein the invoking the first weighted prediction processing tool comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block (see ¶¶160-163, describing that WP comprises applying a linear weight and an offset to a prediction block of the current block to derive the final prediction).
With respect to claim 2, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
wherein the conversion generates the current block from the bitstream (see corresponding citations and arguments with respect to claim 1 above, describing decoding the current block, i.e., generating it from the bitstream). 
With respect to claim 3, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
wherein the conversion generates the bitstream based on the current block (see corresponding citations and arguments with respect to claim 1 above, describing encoding the current block, i.e., generating the bitstream based on the current block). 
With respect to claim 4, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
wherein the invoking comprises: determining, in case the first weighted prediction processing tool is enabled for the current block, that the second processing tool is disabled for the current block (see corresponding citations and arguments with respect to claim 1 above, describing that the tools are mutually exclusive/cannot be used together, that when one is used the other is disabled, i.e., determining, in case the first weighted prediction processing tool is enabled for the current block, that the second processing tool is disabled for the current block). 
With respect to claim 5, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
wherein the invoking comprises: determining, based on the first weighted prediction processing tool being disabled for the current block, that the second processing tool is enabled for the current block (see corresponding citations and arguments with respect to claim 1 above, describing that the tools are mutually exclusive/cannot be used together, that when one is used the other is disabled, i.e., determining, in case the first weighted prediction processing tool is disabled for the current block, that the second processing tool is enabled for the current block). 
With respect to claim 6, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
wherein refining the motion vector comprises applying a motion vector offset to refine the motion vector, wherein the motion vector offset is determined based on a sum of absolute differences derived from a first reference block in a reference list 0 and a second reference block in a reference list 1 of the current block (see ¶¶174-177, showing and describing that he DMVR template matching process may include applying a motion vector difference (offset) to refine the motion vector to become MV0’ and MV1’ based on a SAD cost measure between the templates and the sample region in each of 2 reference pictures, i.e., on a sum of absolute differences derived from a first reference block in a reference list 0 and a second reference block in a reference list 1 of the current block). 
With respect to claim 7, Xu discloses each and every element of claim 6 as detailed above. Xu additionally discloses: 
wherein the sum of absolute differences is calculated based on partial positions of the first reference block and the second reference block (see citations and arguments with respect to claim 6 above and Fig. 18, ¶¶174-175, describing that the cost (SAD) is the cost between the generated template and the sample region (around the initial prediction block) in ref0 and ref1 and, for each ref0 and ref1, the MV that yields the minimum cost, e.g., MV1’ and MV0’, are the MVs used for the current block – it can be seen in Fig. 18 that MV1’ and MV0’ point to blocks which only include partial positions of the first and second reference blocks, i.e., the cost (SAD) is calculated based on partial positions of first and second reference blocks). 
With respect to claim 10, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
wherein the second processing tool comprises a decoder side motion vector refinement process (see citations and arguments with respect to claim 1 above describing that the second processing tool may include a DMVR process).
With respect to claim 16, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (see ¶¶196, 216-218, 228-230, describing encoders and decoders for processing video data that may be embodied by a processor and a non-transitory memory with instructions thereon), wherein the instructions upon execution by the processor, cause the processor to:
generate, for a conversion between a current block of a video and a bitstream of the video, a motion vector for the current block (see citations and arguments with respect to corresponding element of claim 1 above);
invoke a first weighted prediction processing tool or a second processing tool in a mutually exclusive manner, wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for refining the motion vector (see citations and arguments with respect to corresponding element of claim 1 above); and
perform the conversion according to the invoking (see citations and arguments with respect to corresponding element of claim 1 above);
wherein the invoking the first weighted prediction processing tool comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block (see citations and arguments with respect to corresponding element of claim 1 above).
With respect to claim 17, Xu discloses each and every element of claim 16 as detailed above. Xu additionally discloses:
wherein the invoking comprises: determining, in case the first weighted prediction processing tool is enabled for the current block, that the second processing tool is disabled for the current block (see citations and arguments with respect to claim 4 above). 
With respect to claim 18, claim 18 recites the elements of claim 16 in computer-readable medium format rather than in apparatus format. Xu discloses that its apparatus may be embodied by a non-transitory tangible computer-readable media storing software instructions that when executed by one or more processors embody the apparatus and perform its methods (see citations with respect to claim 16 above). Accordingly, the disclosure recited with respect to claim 16 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claims 16 and 4 in computer-readable medium format rather than in apparatus and method format, respectively. Xu discloses that its apparatus/method may be embodied by a non-transitory tangible computer-readable media storing software instructions that when executed by one or more processors embody the apparatus and perform its methods (see citations with respect to claim 16 above). Accordingly, the disclosure recited with respect to claims 16 and 4 also applies to claim 19.
With respect to claim 20, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses: 
A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (see citations and arguments with respect to corresponding element of claim 16 above and Fig.3, item 305, ¶47, describing a streaming server which may store copies of the encoded video data, i.e., a non-transitory computer-readable storage medium for storing a bitstream of video generated by the described methods), wherein the method comprises:
generating a motion vector for a current block (see citations and arguments with respect to corresponding element of claim 1 above);
invoking a first weighted prediction processing tool or a second processing tool in a mutually exclusive manner, wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for motion vector (see citations and arguments with respect to corresponding element of claim 1 above); and
generating the bitstream based on the invoking (see citations and arguments with respect to corresponding element of claim 1 above);
wherein the invoking the first weighted prediction processing tool comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of U.S. Patent Publication No. 2014/0241437 (“Seregin”).
With respect to claim 8, Xu discloses each and every element of claim 1 as detailed above. Xu additionally discloses:
wherein, in case the first weighted prediction processing tool is applied to the current block, information indicating whether the second processing tool is applied to the current block is [present] (see citations and arguments with respect to claim 1 above, describing that in the case WP is applied to the current block, DMVR is not applied, i.e., whether WP is enabled acts as information indicating whether DMVR is applied).
Xu discloses that DMVR and WP are not used together and if one is enabled, the other is disabled, but does not explicitly disclose how this disabling occurs, i.e., it does not explicitly disclose that DMVR is disabled (where WP is enabled) by DMVR information being defaulted to have a value of zero.
However, in the same field of endeavor, Seregin discloses that it was known to disable a tool by inferring its value from another flag and assuming it to be zero, i.e., it may be defaulted to have a value of zero (see ¶135, describing that where a particular type of prediction is skipped this may be inferred from a flag representing another tool OR assumed to be disabled).
At the time of filing, one of ordinary skill would have been familiar with how to disable certain processing tools and have understood that, as evidenced by Seregin, at the time of filing, one known way to do so that would have been understood to save bandwidth by not requiring an explicit signaling would be to default the tool’s information to zero. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to disable DMVR by defaulting information indicating it is applied to have a value of zero, as taught by Seregin, based on the WP value in the coding system of Xu in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to disable DMVR by defaulting information indicating it is applied to have a value of zero, as taught by Seregin, based on the WP value in the coding system of Xu.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of U.S. Patent Publication No. 2019/0037231 (“Ikai”).
With respect to claim 9, Xu discloses the invention substantially as claimed. As described above Xu discloses all the elements of independent claim 1. 
Xu does not explicitly disclose where the WP enablement parameter is signaled (see citations with respect to claim 8 above describing that whether WP is enabled indicates whether DMVR is applied, i.e., it acts as information indicating whether the second processing tool is applied), i.e., it does not disclose wherein information indicating whether the second processing tool is applied is signaled in at least one of a sequence parameter set (SPS), or a picture parameter set (PPS).
However, in the same filed of endeavor, Ikai discloses that it was known to signal WP enablement in the SPS or PPS: 
wherein information indicating whether the second processing tool is applied is signaled in at least one of a sequence parameter set (SPS), or a picture parameter set (PPS) (see ¶76, describing that that the PPS may include a weighted_pred_flag). 
At the time of filing, one of ordinary skill would have been familiar with how to discern whether  certain processing tools are applied and have understood that, as evidenced by Ikai, at the time of filing, one known way to do so that would have been to include an indicator in the PPS. Accordingly, to one of ordinary skill in the art at the time of filing doing so in the system of Xu for WP enablement would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the WP flag in the PPS, as taught by Ikai, in the coding system of Xu.
Claim Rejections - 35 USC § 103
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Hashimoto, T., et al., “Non-CE4: Weighted prediction with BDOF and bi-prediction with CU weights harmonization”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 13th Meeting: Marrakech, MA, 9-18 Jan. 2019, JVET-M0067-v1 (January, 8, 2019) (“Hashimoto”).
With respect to claim 11, Xu discloses the invention substantially as claimed. As described above Xu teaches all the elements of independent claim 1. 
Xu does not explicitly disclose wherein the invoking further comprises invoking the first weighted prediction processing tool or a third processing tool in a mutually exclusive manner, wherein the third processing tool applies a prediction offset to prediction samples in bi-prediction directions to derive a final prediction for the current block, wherein the prediction offset is determined based on multiple gradients in different directions.
However, in the same field of endeavor, Hashimoto discloses: 
wherein the invoking further comprises invoking the first weighted prediction processing tool or a third processing tool in a mutually exclusive manner, wherein the third processing tool applies a prediction offset to prediction samples in bi-prediction directions to derive a final prediction for the current block, wherein the prediction offset is determined based on multiple gradients in different directions (see Fig. 1, Section 2.1, describing that it was known to, invoke WP (via weightedPredFlag), i.e., the first weighted prediction processing tool, or BDOF, i.e., a third processing tool, and that BDOF is not invoked where WP is invoked and v. v., i.e., in a mutually exclusive manner – one of ordinary skill in the art at the time of filing would have understood that BDOF is a tool in which a prediction offset is applied in bi-prediction directions to derive a final prediction for the current block and the offset is determined based on multiple gradients in multiple directions (see, e.g., Claim 12 of this Application and ¶693)).
At the time of filing, one of ordinary skill would have been familiar with BDOF, DMVR, and WP and have understood that, as evidenced by Hashimoto, that where WP and BDOF are options for coding, WP and BDOF may beneficially be used in a mutually exclusive manner. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the coding system of Xu which may use both BDOF and WP, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include invoking WP or BDOF in a mutually exclusive manner in the coding system of Xu as taught by Hashimoto.
With respect to claim 12, Xu discloses the invention substantially as claimed. As described above Xu teaches all the elements of independent claim 1 and Xu/Hashimoto discloses each and every element of claim 11 above. Xu/Hashimoto additionally discloses: 
wherein the third processing tool comprises a bi-directional optical flow prediction process (see citations and arguments with respect to claim 11 above, describing that the third tool is BDOF, i.e., a bi-directional optical flow prediction process). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 12.
With respect to claim 14, Xu discloses the invention substantially as claimed. As described above Xu in view of Hashimoto discloses all the elements of independent claim 11. Xu/Hashimoto additionally discloses:
wherein information indicating whether the third processing tool is applied is signaled in at least one of a sequence parameter set (SPS), or a picture parameter set (PPS) (see citations and arguments with respect to claims 1 and 11 above, describing that whether WP is enabled may be included in the PPS and that information whether the third processing tool is applied in the combined system, depends on whether WP is enabled, i.e., such information acts as information whether the third processing tool is applied).
The reasons for combining the cited prior art with respect to claims 1 and 11 also apply to claim 14.
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Hashimoto and further in view of Seregin.
With respect to claim 13, Xu discloses the invention substantially as claimed. As described above Xu in view of Hashimoto discloses all the elements of dependent claim 11. Xu/Hashimoto additionally discloses: 
wherein, in case the first weighted prediction processing tool is applied to the current block, information indicating whether the third processing tool is applied to the current block… (see citations and arguments with respect to claims 8 and 11 above and Hashimoto Fig. 1 showing a bdofflag, i.e., information indicating whether the third processing tool is applied to the current block).
Xu/Hashimoto discloses that BDOF and WP are mutually exclusive and if one is enabled, the other is disabled, but does not explicitly disclose how this disabling occurs, i.e., it does not explicitly disclose that the BDOF information is disabled (where WP is enabled) by being defaulted to have a value of zero.
However, in the same field of endeavor, Seregin discloses that it was known to disable a tool by inferring its value from another tool’s enablement/disablement and assuming it to be zero, i.e., it may be defaulted to have a value of zero (see ¶135, describing that where syntax prediction is skipped, a syntax flag may be inferred from another flag or assumed to be disabled).
The reasons for combining the cited prior art with respect to claims 1 and 11 also apply to claim 13 and reasons similar to those described with respect to claim 8 regarding disabling by defaulting a value to zero also apply to claim 13.
Claim Rejections - 35 USC § 102
Claims 1-5, 10-12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021/0051345 (“Tsai”), which corresponds to provisional applications filed April 2018 and December 2018.
With respect to claim 1, Tsai discloses the invention substantially as claimed, including 
A video processing method, comprising:
generating, for a conversion between a current block of a video and a bitstream of the video, a motion vector for the current block (see Abstract, Figs. 7, 9, 11, items 775, 795, 975, 995, 1120, 1150, 1170, ¶¶8, 30-32, 111, 116-119, 125, 131-132, describing generating a motion vector for encoding/decoding a current block of video to generate a bitstream, i.e., for a conversion between a current block of a video and a bitstream);
invoking a first weighted prediction processing tool or a second processing tool in a mutually exclusive manner, wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for refining the motion vector (see ¶¶69, 71, 139, describing the use of illumination compensation (IC), i.e., a first weighted prediction processing tool, and that, when IC is turned on for a current block, decoder-side motion vector refinement (DMVR), i.e., a second processing tool, is off for that block and when DMVR is on for a current block, IC is off for the block, i.e., they are mutually exclusive); and
performing the conversion according to the invoking (see citations and arguments above, describing that the encoding/decoding uses either IC or DMVR, i.e., performing the conversion according to the invoking),
wherein the invoking the first weighted prediction processing tool comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block (see ¶¶33, 59, describing that IC comprises applying a linear model whose parameters include a scaling factor, i.e., weight, and an offset of the linear model to a prediction block of the current block to derive the final prediction).
With respect to claim 2, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses: 
wherein the conversion generates the current block from the bitstream (see corresponding citations and arguments with respect to claim 1 above, describing decoding the current block, i.e., generating it from the bitstream). 
With respect to claim 3, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses: 
wherein the conversion generates the bitstream based on the current block (see corresponding citations and arguments with respect to claim 1 above, describing encoding the current block, i.e., generating the bitstream based on the current block). 
With respect to claim 4, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses:
wherein the invoking comprises: determining, in case the first weighted prediction processing tool is enabled for the current block, that the second processing tool is disabled for the current block (see corresponding citations and arguments with respect to claim 1 above, describing that the tools are mutually exclusive/cannot be used together, that when one is used the other is disabled, i.e., determining, in case the first weighted prediction processing tool is enabled for the current block, that the second processing tool is disabled for the current block). 
With respect to claim 5, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses: 
wherein the invoking comprises: determining, based on the first weighted prediction processing tool being disabled for the current block, that the second processing tool is enabled for the current block (see corresponding citations and arguments with respect to claim 1 above, describing that the tools are mutually exclusive/cannot be used together, that when one is used the other is disabled, i.e., determining, in case the first weighted prediction processing tool is disabled for the current block, that the second processing tool is enabled for the current block). 
With respect to claim 10, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses:
wherein the second processing tool comprises a decoder side motion vector refinement process (see citations and arguments with respect to claim 1 above describing that the second processing tool may include a DMVR process).
With respect to claim 11, Tsai discloses the invention substantially as claimed. As described above Tsai teaches all the elements of independent claim 1. Tsai additionally discloses: 
wherein the invoking further comprises invoking the first weighted prediction processing tool or a third processing tool in a mutually exclusive manner, wherein the third processing tool applies a prediction offset to prediction samples in bi-prediction directions to derive a final prediction for the current block, wherein the prediction offset is determined based on multiple gradients in different directions (see ¶¶9, 39, 69, 71, 139, describing that it was known to, invoke IC, i.e., the first weighted prediction processing tool, or BDOF, i.e., a third processing tool, and that BDOF is not invoked where IC is invoked and v. v., i.e., in a mutually exclusive manner – one of ordinary skill in the art at the time of filing would have understood that BDOF is a tool in which a prediction offset is applied in bi-prediction directions to derive a final prediction for the current block and the offset is determined based on multiple gradients in multiple directions (see, e.g., Claim 12 of this Application and ¶693)).
With respect to claim 12, Tsai discloses the invention substantially as claimed. As described above Tsai teaches all the elements of dependent claim 11. Tsai additionally discloses: 
wherein the third processing tool comprises a bi-directional optical flow prediction process (see citations and arguments with respect to claim 11 above, describing that the third tool is BDOF, i.e., a bi-directional optical flow prediction process). 
With respect to claim 16, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses: 
An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (see Figs. 7 and 9, ¶¶147-152, describing encoders and decoders for processing video data that may be embodied by a processor and a non-transitory memory with instructions thereon), wherein the instructions upon execution by the processor, cause the processor to:
generate, for a conversion between a current block of a video and a bitstream of the video, a motion vector for the current block (see citations and arguments with respect to corresponding element of claim 1 above);
invoke a first weighted prediction processing tool or a second processing tool in a mutually exclusive manner, wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for refining the motion vector (see citations and arguments with respect to corresponding element of claim 1 above); and
perform the conversion according to the invoking (see citations and arguments with respect to corresponding element of claim 1 above);
wherein the invoking the first weighted prediction processing tool comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block (see citations and arguments with respect to corresponding element of claim 1 above).
With respect to claim 17, Tsai discloses each and every element of claim 16 as detailed above. Tsai additionally discloses:
wherein the invoking comprises: determining, in case the first weighted prediction processing tool is enabled for the current block, that the second processing tool is disabled for the current block (see citations and arguments with respect to claim 4 above). 
With respect to claim 18, claim 18 recites the elements of claim 16 in computer-readable medium format rather than in apparatus format. Tsai discloses that its apparatus may be embodied by a non-transitory tangible computer-readable media storing software instructions that when executed by one or more processors embody the apparatus and perform its methods (see citations with respect to claim 16 above). Accordingly, the disclosure recited with respect to claim 16 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claims 16 and 4 in computer-readable medium format rather than in apparatus and method format, respectively. Tsai discloses that its apparatus/method may be embodied by a non-transitory tangible computer-readable media storing software instructions that when executed by one or more processors embody the apparatus and perform its methods (see citations with respect to claim 16 above). Accordingly, the disclosure recited with respect to claims 16 and 4 also applies to claim 19.
With respect to claim 20, Tsai discloses each and every element of claim 1 as detailed above. Tsai additionally discloses: 
A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (see citations and arguments with respect to corresponding element of claim 16 above and Fig. 7, item 795, ¶120, describing a storage device for storing the bitstream of encoded video, i.e., a non-transitory computer-readable storage medium for storing a bitstream of video generated by the described methods), wherein the method comprises:
generating a motion vector for a current block (see citations and arguments with respect to corresponding element of claim 1 above);
invoking a first weighted prediction processing tool or a second processing tool in a mutually exclusive manner, wherein the second processing tool is a decoder side motion vector refinement (DMVR) tool for motion vector (see citations and arguments with respect to corresponding element of claim 1 above); and
generating the bitstream based on the invoking (see citations and arguments with respect to corresponding element of claim 1 above);
wherein the invoking the first weighted prediction processing tool comprises applying a linear weight and an offset to at least one prediction block of the current block to derive a final prediction of the current block (see citations and arguments with respect to corresponding element of claim 1 above).
Claim Rejections - 35 USC § 103
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of U.S. Patent Publication No. 2021/0203946 (“Sethuraman”).
With respect to claim 6, Tsai discloses each and every element of claim 1 as detailed above. 
Tsai does not explicitly disclose the details of its DMVR refinement, i.e., it does not disclose wherein refining the motion vector comprises applying a motion vector offset to refine the motion vector, wherein the motion vector offset is determined based on a sum of absolute differences derived from a first reference block in a reference list 0 and a second reference block in a reference list 1 of the current block. 
However, in the same field of endeavor, Sethuraman discloses that it was known to achieve DMVR by applying a MV offset determined based on a SAD from reference block 0 and reference block 1, i.e., it discloses: 
wherein refining the motion vector comprises applying a motion vector offset to refine the motion vector, wherein the motion vector offset is determined based on a sum of absolute differences derived from a first reference block in a reference list 0 and a second reference block in a reference list 1 of the current block (see Fig. 6B, ¶¶157-161, showing and describing that he DMVR template matching process may include refining the motion vectors MV0 and MV1 to become MV0’ and MV1’ (which are shown in Fig. 6B to be offset from MV0 and MV1 by an applied offset) based on a SAD cost measure between the templates and the sample region in each of 2 reference pictures, i.e., on a sum of absolute differences derived from a first reference block in a reference list 0 and a second reference block in a reference list 1 of the current block). 
At the time of filing, one of ordinary skill would have been familiar with DMVR and how to refine a MV using DMVR and have understood that, as evidenced by Sethuraman, at the time of filing, one known way to do so that would have been to refine MV0 and MV1 to achieve MV0’ and MV1’ by applying a mv offset by using a template determined based on a SAD derived from the first and second reference blocks of the current block. Accordingly, to one of ordinary skill in the art at the time of filing, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use DMVR by refining MV0 and MV1 to achieve MV0’ and MV1’ by applying a mv offset by using a template determined based on a SAD derived from the first and second reference blocks of the current block, as taught by Sethuraman, in the coding system of Tsai.
With respect to claim 7, Tsai discloses the invention substantially as claimed. As detailed above, Tsai in view of Sethuraman discloses each and every element of claim 6. Tsai/Sethuraman additionally discloses: 
wherein the sum of absolute differences is calculated based on partial positions of the first reference block and the second reference block (see citations and arguments with respect to claim 6 above, describing that the cost (SAD) is the cost between the generated template and the sample region (around the reference blocks) in ref0 and ref1 and, for each ref0 and ref1, the MV that yields the minimum cost, e.g., MV1’ and MV0’, are the MVs used for the current block – it can be seen in Sethuraman Fig.6b that MV1’ and MV0’ point to blocks which only include partial positions of the first and second reference blocks, i.e., the cost (SAD) is calculated based on partial positions of first and second reference blocks). 
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 7.
Claim Rejections - 35 USC § 103
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Seregin.
With respect to claim 8, Tsai discloses each and every element of claim 1 as detailed above. Xu additionally discloses:
wherein, in case the first weighted prediction processing tool is applied to the current block, information indicating whether the second processing tool is applied to the current block is [present] (see citations and arguments with respect to claim 1 above, describing that in the case IC is applied to the current block, DMVR is not applied, i.e., whether IC is enabled acts as information indicating whether DMVR is applied).
Tsai discloses that DMVR and IC are not used together and if one is enabled, the other is disabled, but does not explicitly disclose how this disabling occurs, i.e., it does not explicitly disclose that DMVR is disabled (where IC is enabled) by DMVR information being defaulted to have a value of zero.
However, in the same field of endeavor, Seregin discloses that it was known to disable a tool by inferring its value from another flag and assuming it to be zero, i.e., it may be defaulted to have a value of zero (see ¶135, describing that where a particular type of prediction is skipped this may be inferred from a flag representing another tool OR assumed to be disabled).
At the time of filing, one of ordinary skill would have been familiar with how to disable certain processing tools and have understood that, as evidenced by Seregin, at the time of filing, one known way to do so that would have been understood to save bandwidth by not requiring an explicit signaling would be to default the tool’s information to zero. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to disable DMVR by defaulting information indicating it is applied to have a value of zero, as taught by Seregin, based on the IC enablement value in the coding system of Tsai in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to disable DMVR by defaulting information indicating it is applied to have a value of zero, as taught by Seregin, based on the IC enablement value in the coding system of Tsai.
With respect to claim 13, Tsai discloses the invention substantially as claimed. As described above, Tsai discloses all the elements of dependent claim 11. Tsai additionally discloses: 
wherein, in case the first weighted prediction processing tool is applied to the current block, information indicating whether the third processing tool is applied to the current block… (see citations and arguments with respect to claims 8 and 11 above and ¶71 showing that bio may be turned on or off and that this may be signaled, i.e., information indicating whether the third processing tool is applied to the current block).
Tsai discloses that BDOF and IC are mutually exclusive and if one is enabled, the other is disabled, but does not explicitly disclose how this disabling occurs, i.e., it does not explicitly disclose that the BDOF information is disabled (where IC is enabled) by being defaulted to have a value of zero.
However, in the same field of endeavor, Seregin discloses that it was known to disable a tool by inferring its value from another tool’s enablement/disablement and assuming it to be zero, i.e., it may be defaulted to have a value of zero (see ¶135, describing that where syntax prediction is skipped, a syntax flag may be inferred from another flag or assumed to be disabled).
The reasons for combining the cited prior art with respect to claims 1 and 11 also apply to claim 13 and reasons similar to those described with respect to claim 8 regarding disabling by defaulting a value to zero also apply to claim 13.
Claim Rejections - 35 USC § 103
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of U.S. Patent Publication No. 2021/0076029 (“Han”).
With respect to claim 9, Tsai discloses the invention substantially as claimed. As described above Tsai discloses all the elements of independent claim 1. 
Tsai does not explicitly disclose where the IC enablement flag is signaled (see citations with respect to claim 8 above describing that whether IC is enabled indicates whether DMVR is applied, i.e., it acts as information indicating whether the second processing tool is applied), i.e., it does not disclose wherein information indicating whether the second processing tool is applied is signaled in at least one of a sequence parameter set (SPS), or a picture parameter set (PPS).
However, in the same filed of endeavor, Han discloses that it was known to signal IC enablement in the SPS or PPS: 
wherein information indicating whether the second processing tool is applied is signaled in at least one of a sequence parameter set (SPS), or a picture parameter set (PPS) (see ¶¶178, 214, describing that that the PPS or SPS may include the IC flag). 
At the time of filing, one of ordinary skill would have been familiar with how to discern whether  certain processing tools are applied and have understood that, as evidenced by Han, at the time of filing, one known way to do so that would have been to include an indicator in the SPS or PPS. Accordingly, to one of ordinary skill in the art at the time of filing doing so in the system of Tsai for IC enablement would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the IC enablement flag in the SPS or PPS, as taught by Han, in the coding system of Tsai.
With respect to claim 14, Tsai discloses the invention substantially as claimed. As described above Tsai discloses all the elements of independent claim 11 and Tsai in view of Han discloses each and every element of dependent claim 9, the combination of which is incorporated herein. Tsai/Han additionally discloses:
wherein information indicating whether the third processing tool is applied is signaled in at least one of a sequence parameter set (SPS), or a picture parameter set (PPS) (see citations and arguments with respect to claims 1, 9, and 11 above, describing that whether IC is enabled may be included in the SPS or PPS and that information whether the third processing tool is applied in the combined system, depends on whether IC is enabled, i.e., such information acts as information whether the third processing tool is applied).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 14.
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of E.P. Patent Publication No. EP 3657794 (“Poirier”).
With respect to claim 15, Tsai discloses the invention substantially as claimed. As described above Tsai discloses all the elements of independent claim 1. 
Tsai does not explicitly disclose wherein the invoking further comprises invoking the first weighted prediction processing tool or a fourth processing tool in a mutually exclusive manner, the fourth processing tool comprising one of: a combined inter-intra prediction processing tool that generates the final prediction based on an inter prediction and an intra prediction, an affine processing tool that generates the final prediction based on a control point motion vector, or an overlapped block motion compensation processing tool that generates the final prediction based on motion vectors of a sub-block and spatial neighboring sub-block.
However, in the same field of endeavor, Poirier discloses that it was known to use illumination compensation and OBMC such that they are mutually exclusive, i.e.: 
wherein the invoking further comprises invoking the first weighted prediction processing tool or a fourth processing tool in a mutually exclusive manner, the fourth processing tool comprising one of: a combined inter-intra prediction processing tool that generates the final prediction based on an inter prediction and an intra prediction, an affine processing tool that generates the final prediction based on a control point motion vector, or an overlapped block motion compensation processing tool that generates the final prediction based on motion vectors of a sub-block and spatial neighboring sub-block (see ¶¶58, describing that OBMC is disabled where illumination compensation is enabled and where OBMC is used, LIC is not used).
At the time of filing, one of ordinary skill would have been familiar with OBMC, IC, and DMVR and have understood that, as evidenced by Poirier, that where IC is an option for coding, IC and OBMC may beneficially be used in a mutually exclusive manner. Accordingly, to one of ordinary skill in the art at the time of filing, allowing for use of OBMC only where IC is not used and disabling OBMC where IC is enabled in the coding system of Tsai which already uses IC conditionally, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include invoking IC or OBMC in a mutually exclusive manner in the coding system of Tsai as taught by Poirier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481